As filed with the U.S. Securities and Exchange Commission on March 19, 2014. Registration No. 333- UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM F-1 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 TOP SHIPS INC. (Exact name of Registrant as specified in its charter) Republic of The Marshall Islands N/A (State or other jurisdiction of incorporation or organization) (Primary Standard Industrial Classification Code Number) (I.R.S. Employer Identification No.) 1 Vas. Sofias and Meg. Alexandrou Str, 15124 Maroussi, Greece Seward & Kissel LLP Attention: Gary J. Wolfe, Esq. One Battery Park Plaza New York, New York 10004 (212) 574-1223 (Address and telephone number of Registrant's principal executive offices) (Name, address and telephone number of agent for service) Copies to: Gary J. Wolfe, Esq. Robert E. Lustrin, Esq. Seward & Kissel LLP One Battery Park Plaza New York, New York 10004 (212) 574-1223 (telephone number) (212) 480-8421 (facsimile number) Brad L. Shiffman, Esq. Blank Rome LLP 405 Lexington Avenue The Chrysler Building New York, New York 10174 (212) 885-5000 (telephone number) (212) 885-50001 (facsimile number) Approximate date of commencement of proposed sale to the public: As soon as practicable after this Registration Statement becomes effective. If any of the securities being registered on this Form are being offered on a delayed or continuous basis pursuant to Rule 415 under the Securities Act, check the following box.¨ If this Form is filed to register additional securities for an offering pursuant to Rule 462(b) under the Securities Act, please check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering.¨ If this Form is a post-effective amendment filed pursuant to Rule 462(c) under the Securities Act, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering.¨ If this Form is a post-effective amendment filed pursuant to Rule 462(d) under the Securities Act, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering.¨ CALCULATION OF REGISTRATION FEE Title of Each Class of Securities to be Registered Proposed Maximum Aggregate Offering Price Amount of Registration Fee Common Shares, $0.01 par value per share $ $ Preferred Stock Purchase Rights (3) — — Underwriters' Warrants to Purchase Common Shares (4)(5) — — Common Shares Underlying Underwriters' Warrants, $0.01 par value per share $ $ Total Registration Fee $ Estimated solely for the purpose of calculating the registration fee pursuant to Rule457(o) under the Securities Act of 1933. Includes common shares that may be sold pursuant to the underwriters' over-allotment option. Preferred stock purchase rights are not currently separable from the common shares and are not currently exercisable. The value attributable to the preferred stock purchase rights, if any, will be reflected in the market price of the common shares. Pursuant to Rule 416 under the Securities Act, there are also being registered an indeterminable number of additional securities as may be issued to prevent dilution resulting from stock splits, stock dividends or similar transactions. In accordance with Rule 457(g) under the Securities Act, because the Registrant's common shares underlying the Underwriters' Warrants are registered hereby, no separate registration fee is required with respect to the warrants registered hereby. Estimated solely for the purpose of calculating the registration fee pursuant to Rule 457(g) under the Securities Act, based on an estimated maximum exercise price of 125% of the maximum offering price. The Registrant hereby amends this Registration Statement on such date or dates as may be necessary to delay its effective date until the Registrant shall file a further amendment which specifically states that this Registration Statement shall thereafter become effective in accordance with Section 8(a) of the Securities Act of 1933 or until the Registration Statement shall become effective on such date as the Commission, acting pursuant to said Section 8(a), may determine. The information in this prospectus is not complete and may be changed.We may not sell these securities until the registration statement filed with the Securities and Exchange Commission is effective.This prospectus is not an offer to sell these securities and we are not soliciting offers to buy these securities in any state where the offer or sale is not permitted. PRELIMINARY PROSPECTUS SUBJECT TO COMPLETION DATED MARCH 19, 2014 of Common Shares We are offering $30,000,000 of our common shares in this offering.Each common share sold in this offering includes a preferred stock purchase right that trades with the common shares. As of the date of this prospectus, our common shares trade on the Nasdaq Global Select Market under the symbol "TOPS." The last reported sale price of our common shares on March 17, 2014 was $1.43 per share. Investing in our common shares involves a high degree of risk. See "Risk Factors" beginning on page9of this prospectus for a discussion of information that should be considered in connection with an investment in our common shares. Neither the Securities and Exchange Commission nor any state securities commission has approved or disapproved these securities, or determined if this prospectus is truthful or complete. Any representation to the contrary is a criminal offense. Per Share Total Public offering price $ $ Underwriting discounts and commissions(1) $ $ Proceeds to the Company before expenses $ $ (1)Does not include a non-accountable expense allowance equal to 1.0% of the gross proceeds of this offering payable to Aegis Capital Corp., the representative of the underwriters.See "Underwriting" for a description of compensation payable to the underwriters. We have granted a 45-day option to the representative to purchase up toadditional common shares solely to cover over-allotments, if any. The underwriters expect to deliver the common shares to purchasers in the offering on or about, 2014. Aegis Capital Corp , 2014 TABLE OF CONTENTS PROSPECTUS SUMMARY 1 THE OFFERING 5 SUMMARY FINANCIAL DATA 6 RISK FACTORS 9 CAUTIONARY STATEMENT REGARDING FORWARD LOOKING STATEMENTS 27 USE OF PROCEEDS 28 OUR DIVIDEND POLICY 29 CAPITALIZATION 30 SELECTED FINANCIAL AND OTHER DATA 31 PRICE RANGE OF OUR COMMON SHARES 34 MANAGEMENT'S DISCUSSION AND ANALYSIS 35 THE INTERNATIONAL REFINED PETROLEUM PRODUCTS SHIPPING INDUSTRY 55 BUSINESS 71 MANAGEMENT 82 SECURITY OWNERSHIP OF CERTAIN BENEFICIAL OWNERS AND MANAGEMENT 85 CERTAIN RELATIONSHIPS AND RELATED-PARTY TRANSACTIONS 86 DESCRIPTION OF CAPITAL STOCK 90 MARSHALL ISLANDS COMPANY CONSIDERATIONS 94 TAXATION 97 UNDERWRITING OTHER EXPENSES OF ISSUANCE AND DISTRIBUTION LEGAL MATTERS EXPERTS ENFORCEABILITY OF CIVIL LIABILITIES WHERE YOU CAN FIND ADDITIONAL INFORMATION INDUSTRY DATA GLOSSARY OF SHIPPING TERMS INDEX TO CONSOLIDATED FINANCIAL STATEMENTS F-1 You should rely only on information contained in this prospectus. We have not, and the underwriters have not, authorized anyone to give any information or to make any representations other than those contained in this prospectus. We take no responsibility for, and can provide no assurance as to the reliability of, any other information that others may give you. This prospectus is not an offer to sell, and it is not soliciting an offer to buy, (1) any securities other than our common shares or (2) our common shares in any circumstances in which such an offer or solicitation is unlawful. The information contained in this prospectus may change after the date of this prospectus. Do not assume after the date of this prospectus that the information contained in this prospectus is still correct. Information contained on our website, www.topships.org, does not constitute part of this prospectus. PROSPECTUS SUMMARY This section summarizes some of the information that is contained in this prospectus. As an investor or prospective investor, you should review carefully the more detailed information that appears later in this prospectus and the information incorporated by reference in this prospectus, including the information set forth under the headings entitled "Risk Factors" and "Management's Discussion and Analysis." Unless the context otherwise requires, as used in this prospectus, the terms "Company," "we," "us," and "our" refer to TOP SHIPS INC. and all of its subsidiaries, and "TOP SHIPS INC." refers only to TOP SHIPS INC. and not to its subsidiaries. We use the term deadweight ton, or dwt, in describing the size of vessels. Dwt, expressed in metric tons each of which is equivalent to 1,000 kilograms, refers to the maximum weight of cargo and supplies that a vessel can carry. Our reporting currency is in the U.S. dollar and all references in this prospectus to "$" or "dollars" are to U.S. dollars. Throughout this prospectus, the conversion from Euros to U.S. dollars is based on the U.S. dollar/Euro exchange rate of 1.379 as of December 31, 2013, unless otherwise specified. Our Company We are a provider of international seaborne transportation services, carrying petroleum products for the oil industry. Our fleet is expected to initially consist of six medium-range, or MR, product/chemical tankers under construction, including two 39,000 dwt and four 50,000 dwt tankers, which are scheduled to be delivered from Hyundai Mipo Dockyard Co., Ltd. between the second quarter of 2014 and the third quarter of 2016.Until we take delivery of one or more of the vessels in our fleet, we do not anticipate earning a material amount of revenues from our operations. We have fixed five of the six vessels of our fleet on medium-term time charter contracts to commence upon delivery, and we expect that each of the vessels of our fleet will be employed on a medium- to long-term charter contract upon delivery. We acquired five of our newbuilding vessels under construction on March 19, 2014, through share purchase agreements we entered into with affiliates of our President, Chief Executive Officer and Director, Evangelos J. Pistiolis, and unrelated third parties. We acquired the shipbuilding contracts for these vessels, Hull Nos. S407, S418, S419, S414 and S417, for an aggregate purchase price of $43.3 million, paid as follows: $2.5 million in cash and $40.8 million in newly-issued common shares, issued at $1.00 per share.Pursuant to the share purchase agreements with respect to Hull Nos. S407, S418, S419 and S417, until September 19, 2014, we will have the right to buy back up to 14,324,400 shares issued to the unaffiliated parties to the agreements at a price of $1.20 per share.Concurrently with the share purchase agreements, we entered into an agreement to terminate the MOA we had previously entered into on December 5, 2013 for the acquisition of Hull S418, and to apply the full amount of the deposit paid under the MOA, in the amount of $7.0 million, to reduce the purchase price under the share purchase agreement. On February 6, 2014, we entered into a memorandum of agreement, or an MOA, with an affiliate of Mr. Pistiolis, to acquire Hull No. S406, the remaining vessel of our fleet of vessels under construction, scheduled for delivery in the second quarter of 2014. We intend to continue to review the market in order to identify potential acquisition targets which will be accretive to our earnings per share. Our acquisition strategy focuses on the acquisition and operation of the latest generation MR product/chemical tankers with fuel-efficient specifications and sizes of greater than 38,000 dwt, consistent with our current fleet of newbuildings under construction. We believe that recent advances in shipbuilding design and technology should make these latest generation vessels more fuel-efficient than older vessels in the global fleet that compete with us for charters, providing us with a competitive advantage. We believe we have established a reputation in the international ocean transport industry for operating and maintaining vessels with high standards of performance, reliability and safety. We have assembled a management team comprised of executives who have extensive experience managing and operating large and diversified fleets of vessels, and who have strong ties to a number of national, regional and international oil companies, charterers and traders. 1 Our Fleet The following table presents certain information concerning our fleet as of the date of this prospectus: Contractual Delivery Dates Capacity (Dwt) Type Charterer upon delivery Duration (years fixed + options)** Expected Gross Rate per day fixed period/ options*** Hull number S406 Q2 2014 MR Eships Tankers Ltd 2
